Citation Nr: 0322718	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  95-19 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a low back disability.  

Entitlement to service connection for a left knee disability.  

Entitlement to a disability rating in excess of 30 percent 
for psoriasis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


REMAND

The veteran served on active duty from June 1976 to October 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing on appeal was held at the RO in January 2003 before 
the undersigned Acting Veterans Law Judge, who has been 
designated by the Chairman of the Board to decide the 
veteran's appeal.  

After the veteran's appeal was certified to the Board, the 
veteran submitted a statement from his former employer 
pertaining to the effect of his skin rash upon his 
employment.  This statement was received at the Board and 
added to the record in August 2003.  Because this new 
documentary evidence is relevant to the veteran's claim for 
entitlement to an increased disability rating for psoriasis 
and because the veteran has not waived initial RO review of 
the new evidence, we must return the claims file to the RO 
for initial review of the new evidence.  

With regard to the service connection claims on appeal, the 
Board observes a conflict in the evidence of record.  The 
report of a June 2002 VA skin examination conducted for 
purposes of evaluating the level of impairment arising from 
the veteran's psoriasis contains the notation that the 
veteran has "associated systemic manifestations" of joint 
tenderness of his knees, elbows, and back.  The examiner 
rendered a diagnosis of psoriasis of moderate severity and 
commented that the veteran "does have symptoms consistent 
with psoriatic arthritis."  It does not appear that further 
evaluation was undertaken to confirm this diagnosis, however.  

In contrast to the report of the June 2002 examination, 
review of a VA examination conducted in two months later in 
August 2002 for purposes of evaluating the etiology of the 
veteran's low back and left knee disorders reflects that the 
veteran had no history of inflammatory arthritis or 
constitutional symptoms and "no evidence of psoriatic 
arthritis."  Because the veteran claims that he has 
arthritis of multiple joints secondary to psoriasis that 
would potentially implicate his low back and left knee 
joints, the question of whether the veteran in fact has 
psoriatic arthritis is crucial to his appeal and should be 
resolved prior to further review of this appeal.  

During the January 2003 hearing on appeal, the veteran 
testified that he receives continuing treatment for psoriasis 
at the Waco VA medical center.  Because recent medical 
records are likely to be relevant to the veteran's appeals, 
recent VA treatment reports should be obtained in connection 
with this remand.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The RO should obtain all records of 
recent VA medical treatment afforded to 
the veteran that are not contained in his 
claims file and associate those records 
with the file.  

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to identify whether the veteran has 
psoriatic arthritis.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to reconcile the 
conflicting opinions expressed in the 
reports of the June and August 2002 VA 
examinations.  If the veteran is found to 
have arthritis secondary to his service-
connected psoriasis, the examiner is 
requested to identify the manifestations 
of that disorder, including which joints 
are affected by the psoriatic arthritis.  
A complete rationale should be given for 
all conclusions and opinions expressed.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, to include all newly received 
evidence.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



